Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Advisory Action
It is noted that applicants have filed an Amendment after the Final Rejection on 2/09/22; applicants’ attorney has addressed the issues of record; the amendment will be entered; however, it is not in a condition for allowance yet due to the presence of some issues in the claims.

The Status of Claims
Claims 1-4, 15,22-27 and 30-31 are pending. 
Claims 22-26 and 30-31 are objected. 
Claims 1-4, 15, 27 are allowable.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 22-26 and 30-31 are objected to because of the following informalities:  .  

s 22-26 are objected to because of the following informalities:  
In claim 22, the phrase” as defined in claim 1” is repeated twice. 
The examiner recommends to remove  one of the phrases” as defined in claim 1 from the claim. Appropriate correction is required.

In claim 24, the phrase " m, R, R1 and R3 to Rs are as defined in claim 1 ” is recited. This expression is improper because claim 1 does not define any definition for the variable “m”. Furthermore, the claim recites the phrases “as defined in claim 1:” and “as defined in claim 22”; the claim depends on the multiple claims. 
The examiner recommends to put the only one independent claim to be dependent upon. Appropriate correction is required.

In claims 25-26 and 30-31, there are no commas between the individual chemical structures. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	The rejection of Claims 28, 29, and 32-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, is withdrawn by the cancelation of the claims.


Applicants’ Argument		
II. 	  Applicants argue the following issues:
Claims 1-4, 15, 22-27, and 30-31 are pending. Claims 2 and 26 are currently amended without prejudice or disclaimer. Claims 28-29 and 32-35 are rejected. Claims 1-4, 15, 22-27, and 30-31. 
35 U.S.C. §112(b)-Clarity 
Claims 28, 29, and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification allegedly does not reasonably provide enablement for a method for treating a disease or condition ameliorated by inhibition of P13Kaa receptor in a subject, comprising administering to the subject a compound of formula (I or treating all solid tumors). 
In response, Applicant hereby cancels claims 28, 29, and 32-35 without prejudice or disclaimer. 
		

Therefore, the application is not ready for a condition for allowance yet.   
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
2/19/2022